DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 8 and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claim 3, the claim recites “a seventh state”, “an eight state”, “a ninth state” and “a tenth state”. However, the aforementioned enumeration of states raises the question of whether the claim respectively requires a “second”, “third”, “fourth” and “fifth” states for infringement, or if said enumeration of states are merely a nomenclature for defining each configuration of the branch unit, without requiring the existence of previous states. For examination purposes, the claim will be construed as not requiring “second”, “third”, “fourth” and “fifth” states for infringement, however, appropriate clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 5634352 A), herein Nagai, in view of Wakamoto et al. (US 20110088421 A1), herein Wakamoto.
	As per claim 1, Nagai discloses a refrigeration cycle apparatus (see at least figures 2, 3, 13 and 14) having a refrigerant circuit (circuit of 400 and 500 combined) in which refrigerant circulates (evident from at least the arrows shown in figures 2, 3, 13 and 14), the refrigeration cycle apparatus comprising: an outdoor unit (500); a branch unit (unit with four valves and two pipes that connects 400 with 500) connected to the outdoor unit (500) via a first pipe (pipe connected to port “2” of valve 115) and a second pipe (pipe connected to port “4” of valve 115); a first indoor unit (400) connected to the branch unit via a third pipe (pipe adjacent 12 on an upper side) and a fourth pipe (pipe between 12 and 110); the refrigerant circuit including a compressor (11), a first heat exchanger (15), a second heat exchanger (12), and a six-way valve 115), the compressor (11), the first heat exchanger (15) and the six-way valve (115) being located in the outdoor unit (500), the second heat exchanger (12) being disposed in the first indoor unit (400), the first heat exchanger (15) having a first flow port (upper port) and a second flow port (lower port) through which the refrigerant flows in and out in the refrigerant circuit (see figures 2, 3, 13 and 14), the six-way valve (115) switching between a first state (shown in figure 3 or figure 14) in which the first heat exchanger (15) acts as a condenser (see arrows in figures 3 and 14) and at least the second heat exchanger (12) acts as an evaporator (as shown in figures 3 and 14) and a second state (shown in figure 2 or figure 13) in which the first heat exchanger (15) acts as an evaporator (see arrows in figures 2 and 13) and at least the second heat exchanger (12) acts as a condenser (as shown in figures 2 and 13), in the first state (see figures 3 and 14), the six-way valve (115) having a first flow path (path between ports “1” and “6”) connecting a discharge port (upper port) of the compressor (11) to the first flow port (upper port) of the first heat exchanger (15), a second flow path (path between ports “3” and “4”) connecting the second flow port (lower port) of the first heat exchanger (15) to the second pipe (pipe connected to “4” of 115), and a third flow path (path between ports “2” and “5”) connecting the first pipe (pipe connected to “2” of 115) to a suction port (lower port) of the compressor (11), in the second state (see figures 2 and 13), the six-way valve (115) having a fourth flow path (path between ports “1” and “4”) connecting the discharge port (upper port) of the compressor (11) to the second pipe (pipe connected to “4”), a fifth flow path (path between ports “2” and “6”) connecting (i.e. indirectly connecting) the first pipe (pipe connected to port “2” of 115) to the second flow port (lower port) of the first heat exchanger (15), and a sixth flow path (path between ports “3” and “5”) connecting (i.e. indirectly connecting) the first flow port (upper port) of the first heat exchanger (15) to the suction port (lower port) of the compressor (11).

	On the other hand, Wakamoto, directed to an air conditioning system, discloses a second indoor unit (any of B2 or B3) connected to a branch unit (20) via a fifth pipe (e.g. pipe where 282 or 283 is located) and a sixth pipe (pipe upstream 252 or 253); and a third heat exchanger (251, 312, or 313), the third heat exchanger being disposed in the branch unit (20) or the second indoor unit (B2 or B3; see figure 2).
	Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
As per (1), it should be noted that Wakamoto teaches that having multiple indoor units allows for simultaneously cooling a plurality of spaces, while controlling the amount of potential refrigerant that leaks into said spaces. Wakamoto also teaches that the multiple indoor units allows for respective simultaneous heating and cooling operations in said spaces (see paragraph 107). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nagai and to have modified them with the teachings of Wakamoto, by having a second indoor unit connected to the branch unit via a fifth pipe and a sixth pipe; and a third heat exchanger, the third heat exchanger being disposed in the branch unit or the second indoor unit, in order to allow for the simultaneous heating and cooling of multiple indoor spaces, as similarly suggested by Wakamoto, without yielding unpredictable results.
	
Allowable Subject Matter
Claims 2, 4-7, 9-10, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 3, 8, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
As per claim 2, there are no prior art references that would substitute or otherwise supplement the teachings of Nagai to arrive at the claimed invention with regards to having the branch unit switch between a third state and a fourth state during the first state of the six-way valve, nor having the branch unit switch between a fifth state and a sixth state during the second state of the six-way valve. Assuming arguendo, it should be noted that any modifications to Nagai to arrive at the claimed invention would be based on improper hindsight, and would change the principles of operation thereof. For instance, a review of the system of Nagai shows that the branch unit does not allow for any switching, since it only serves as a piping and valve structure that connects the outdoor unit with the indoor unit. Any modifications to the branch unit of Nagai would require rearranging the fluidic connections of the entire system, which may result in detrimental effects to the vapor compression cycle (e.g. pressure losses, flowrate disruptions, etc.), thus rendering Nagai inoperable for its intended purpose. Therefore, a preponderance of evidence supports the allowability of claim 2. Claims 7, 9 and 10 are allowable at least by virtue of their dependency.
As per claim 3, there are no prior art references that would substitute or otherwise supplement the teachings of Nagai to arrive at the claimed invention with regards to having the second and third heat exchangers disposed in the branch unit, nor having the branch unit switch between various states. Assuming arguendo, it should be noted that any modifications to Nagai to 
As per claim 4, there are no prior art references that would substitute or otherwise supplement the teachings of Nagai to arrive at the claimed invention with regards to having the specific structural configuration of the openings and flow paths of the six-way valve. Assuming arguendo, it should be noted that any modifications to Nagai to arrive at the claimed invention would be based on improper hindsight, and would change the principles of operation thereof. For instance, a review of the system of Nagai shows that the six-way valve is intended to be configured in a finite number of operating modes (see figures 2, 3, 13 and 14), wherein any modifications of the flow paths of the valve as disclosed in Nagai would require additional modifications to the piping structures and flow patterns in order to continue to provide adequate heating and cooling. Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for changing the configuration of the six-way valve to arrive at the claimed invention, the reliance on said rationale is admonished3 by the fact that what would be obvious is to vary all 
As per claim 5, there are no prior art references that would substitute or otherwise supplement the teachings of Nagai to arrive at the claimed invention with regards to having two on-off valves and a fourth heat exchanger in the claimed configuration. Absent improper hindsight, there are no teachings, suggestions, nor motivation to include a fourth heat exchanger and two on-off valves arranged such that the second on-off valve is disposed between a fourth flow port of the fourth heat exchanger and the second pipe in the first state, nor disposed between the fourth flow port of the fourth heat exchanger and the suction port of the compressor in the second state. Assuming arguendo, it should be noted that any modifications to Nagai to arrive at the claimed invention would also change the principles of operation thereof, since it would require rearranging the fluidic connections of the outdoor unit (500) to accommodate the fourth heat exchanger and two on-off valves, in conjunction with the all the other piping connections of the outdoor unit, which may cause unexpected results. Therefore, a preponderance of evidence supports the allowability of claim 5. Claim 6 would be allowable based on its dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).